                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

PATRICK KELLY,

               Petitioner,                                  CASE NO. 2;18-CV-19
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Michael R. Merz
       V.




WARDEN, ROSS CORECTIONAL, INST.,

               Respondent.

                                   OPINION AND ORDER

       On September 17,2018, the Magistrate Judge issued a Report and Recommendation

("R«feR), (ECF No. 8), recommending that Respondent's Motion to Dismiss on exhaustion

grounds, (ECF No. 5), be denied and that this Court order Respondent to file an Answer to the

petition. In light of Respondent's Objections, and Petitioner's Response to the same, the Court

recommitted the matter to the Magistrate Judge for further analysis on October 22.2018. (ECF

No. 11)

       On November 2,2018, the Magistrate Judge issued a Supplemental Report and

Recommendation ("Supplemental R&R"), (ECF No. 12). recommending again that

Respondent's Motion to Dismiss, (ECF No. 5), be denied. Although the parties were advised of

the right toobject to the Supplemental R&R, and of the consequences offailing to do so, no

objections have been filed. The Supplemental R&R. (ECF No. 12), is therefore, ADOPTED and

AFFIRMED. Respondent's Motion to Dismiss, (ECF No. 5), is DENIED. Further, and in

accordance with the Magistrate Judge's initial recommendations, the Court hereby ORDERS
Respondent to file an Answer to the petition that conforms to the requirements of Rule 5 of the
Rules Governing §2254 Cases in the United States District Courts within SIXTY (60) DAYS of
the date that this Order is filed.

        Before filing an Answer to the petition. Respondent shall file those portions ofthe state
court record needed to adjudicate any defenses made in the response. When the record is filed

electronically, the Court's CM/ECF filing system will affix a unique PagelD number toeach
page of the record, displayed in the upper right-hand corner of the page. All papers filed in the

case thereafter by each party shall include record references tothe PagelD number. Prior to
filing the state court record. Respondent's counsel shall ensure that any borders on parts of the

record (typically court reporter transcripts) do not obscure the PagelD number when filed, 'fhe

record should be "indexed by insertion of "bookmarks" in the .pdfversion of the state court

record uploaded to the Court's CM/ECF system, which displays each exhibit and the name of

that exhibit in the record.

        A complete copy of the Answer and state court record with PagelD numbers must be

served on petitioner at the time of filing.

        Petitioner will have TWENTY-ONE (21) DAYS after Respondent files an Answer to the

petition to file a Reply.

                IT IS SO ORDERED.



                                                       s/Georee C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
